           Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.1 Page 1 of 18
AO I 06 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Southern District of California                                      SEP I 9 2019
              In the Matter of the Search of                            )                                         Cl . ', '   ::0   J, _ :   Hi(.   I   \."J,Jrff
         (Briefly describe the property to be searched                                                    SOUTHE:. Hi, DiS I HIC I OF CAL 1,-0RNI A
                                                                        )                                 BY                              DEPUTY
          or identify the person by name and address)                            Case No.
                                                                        )
           Samsung Model : SM-G960UZPATMB                               )
                IMEI: 354825090659352                                   )
                  S/N: R28K31FNXKP                                      )                                  .'19 MJ
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1, incorporated herein by reference.
located in the ___S_o_u_th_e_r_n _ _ District of _ ____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized) :
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                          Offense Description
       21 U.S.C. § 952                             Importation of a Controlled Substance and Unlawful acts and Attempt and
       21 U.S.C. § 960                             Conspiracy
       21 U.S.C. § 963
          The application is based on these facts:
        See attached Affidavit of HSI Special Agent Whitney Faber

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more thaniif3!50:Zld~a~y~s;: ~      ~===~ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attai




                                                                                      HSI Special Agent Whitney Faber
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date        11/1 qf9/ro/                                                                      Judge's signature

City and state: San Diego, CA                                                         Honorable Judge William V. Gallo
                                                                                            Printed name and title
   Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.2 Page 2 of 18




                                ATTACHMENT A-1



                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                   a. Samsung Model: SM-G960UZPATMB
                      IMEI: 354825090659352
                      SIN: R28K31FNXKP
                      (Target Device 1)



The Target Devices are currently in the possession of U.S. Customs and Border
Protection at the U.S. Customs and Border Protection Permanent Vault at 9495
Customhouse Plaza in San Diego, CA, 92154.
   Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.3 Page 3 of 18




                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 26, 2019, up to and including August 26, 2019,:

   a. tending to indicate efforts to import methamphetamine, or some other federally
      controlled substances from Mexico into the United States;
   b. tending to identify accounts, facilities, storage devices, and/or services-such as
      email addresses, IP addresses, and phone numbers-used to facilitate the
      importation of methamphetamine, or some other federally controlled substances
      from Mexico into the United States;
   c. tending to identify co-conspirators, criminal associates, or others involved in
      importation of methamphetamine, or some other federally controlled substances
      from Mexico into the United States;
   d. tending to identify travel to or presence at locations involved in the importation
      of methamphetamine, or some other federally controlled substances from Mexico
      into the United States, such as stash houses, load houses, or delivery points;
   e. tending to identify the user of, or persons with control over or access to, the
      Target Device; and/or
   f. tending to place in context, identify the creator or recipient of, or establish the
      time of creation or receipt of communications, records, or data involved in the
      activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952,960,
and 963.
        Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.4 Page 4 of 18




  1                                      AFFIDAVIT
  2        I, Whitney Faber, Special Agent with the United States Department of Homeland
 3 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 Investigations (HSI), being duly sworn, hereby state as follows:
  5                                   INTRODUCTION
  6        1.    This affidavit supports an application for a warrant to search the following
  7 electronic devices:
                          a. Samsung Model: SM-G960UZP ATMB
  8
                             IMEI:354825090659352
 9                           SIN: R28K31FNXKP
                             (Target Device 1)
10
11                        b. iPhone Cellphone
                             IMEI:356759087796380
12
                             ICCID: 89014104270225987584
13                           (Target Device 2)
14
                          c. iPhone Cellphone
15                           IMEI:358633090088341
16                           SIN: F2LX5NTGJWLM
                             (Target Device 3); and
17
18                        d. iPhone Cellphone
                             IMEI:354853092738735
19                           MEID:35485309273873
20                           (Target Device 4)

·21
22 and seize evidence of crimes, specifically, violations of Title 21, United States Code,
23 Section(s) 952, 960, and 963, as more particularly described in Attachment B. This
24 search supports an investigation and prosecution of DEYANIRA VERONICA
25 BRANDON, VAPSI MENDOZA, and NORA VILLASENOR for the crimes
                                                                                      ~
26 mentioned above. A factual explanation supporting probable cause follo~
27       2.   The Target Devices were seized from BRANDON ~                            ' an

28 VILLASENOR on August 25, 2019, at the time of their arrest at the San Ysidro,

                                                1
       Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.5 Page 5 of 18




 1 California Port of Entry ("POE"), as they attempted to smuggle methamphetamine into
 2 the United States. Target Devices #s 1 and 2 were seized from BRANDON; Target
 3 Device #3 was seized fro
                                        -
 4 The Target Devices are currently in the possession of U.S. Customs and Border
 5 Protection at the U.S. Customs and Border Protection Permanent Vault at 9495
 6 Customhouse Plaza in San Diego, CA, 92154.
 7         3.    Based upon my experience and training, and all the facts and opinions set
 8 forth in this Affidavit, there is probable cause to believe that a search of the Target
 9 Devices as described in Attachments A-1, A-2, A-3 an A-4 will produce evidence of
1O the aforementioned crimes, as described in Attachment B.
11         4.    The information contained in this affidavit is based upon my experience
12 and training, consultation with other federal, state, and local law enforcement agents.
13 The evidence and information contained herein was developed from interviews and my
14 review of documents and evidence related to this case. Because this affidavit is made
15 for the limited purpose of obtaining a search warrant for the Target Devices, it does not
16 contain all the information known by me or other federal agents regarding this
17 investigation, but only contains those facts believed to be necessary to establish
18 probable cause for the requested warrant.
19                            EXPERIENCE AND TRAINING
20         5.    I am a law enforcement officer of the United States within the meaning of
21   Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
22 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
23 Code, Section 2516. I am also a federal law enforcement officer within the meaning of
24 Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under
25 Rule 41(a) to make applications for search and seizure warrants and to serve arrest
26 warrants. I am authorized to investigate violations of laws of the United States and to
27 execute warrants issued under the authority of the United States.
28

                                                2
       Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.6 Page 6 of 18




 1         6.     I am a Special Agent (SA) with ICE-HSI and have been so employed since
 2 September 2018. I am currently assigned to the Deputy Special Agent in Charge, San
 3 Ysidro Office, Contraband Smuggling Group 5, and my duties include investigating the
 4 trafficking of illicit controlled substances; and the importation and distribution of illegal
 5 substances. I have training and experience in multiple investigative areas, to include
 6 conducting investigations and making arrests based on violations of Title 21, United
 7 States Code Sections 952, 960, and 963.
 8         7.    I have had approximately 26 weeks of intensive training at the Federal Law
 9 Enforcement Training Center at Glynco, Georgia. These 26 weeks were comprised of
1O approximately 12 weeks of the basic criminal investigator training program and
11 approximately 14 weeks of HSI Special Agent Training. I have received training in
12 identifying various controlled substances and conducting Title 21 controlled substances
13 investigations.
14         8.    Prior to my position as an HSI Special Agent, I was employed as a United
15 States Border Patrol (USBP) Agent from March 2003 until September 2018. As a USBP
16 Agent, I conducted many criminal investigations involving violations of federal and
17 state laws including, but not limited to, alien smuggling, narcotics smuggling,
18 kidnapping, extortion and organized criminal activity.
19         9.    I have personally participated in and conducted investigations of violations
20 of various State and Federal criminal laws, including those related to narcotics
21 violations. I have arrested or participated in the arrest of persons for violations of the
22 Controlled Substances Act. In these cases, I have conducted interviews with the arrested
23 persons and their associates. I have conducted surveillance of narcotics smugglers as
24 they conduct their smuggling activity while crossing the border from Mexico into the
25 United States. Through these investigative activities, I have gained a working
26 knowledge and insight into the typical activity of narcotics smugglers, and the structure
27 of their narcotics smuggling networks.
28

                                                 3
       Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.7 Page 7 of 18




 1         10.   Based upon my training and expenence as a Special Agent, and
 2 consultations with law enforcement officers experienced in narcotics trafficking
 3 investigations, and all the facts and opinions set forth in this affidavit, I submit the
 4 following:
                       a. Drug traffickers will use cellular/mobile telephones because they
 5
                          are mobile and they have instant access to telephone calls, text,
 6                        web, and voice messages.
 7
                       b. Drug traffickers will use cellular/mobile telephones because they
 8                        are able to actively monitor the progress of their illegal cargo
                          while the conveyance is in transit.
 9
10                     c. Drug traffickers and their accomplices will use cellular/mobile
                          telephones because they can easily arrange and/or determine
11
                          what time their illegal cargo will arrive at predetermined
12                        locations.
13
                       d. Drug traffickers will use cellular/mobile telephones to direct
                          drivers to synchronize an exact drop off and/or pick up time of
14                        their illegal cargo.
15
                       e. Drug traffickers will use cellular/mobile telephones to notify or
16                        warn their accomplices oflaw enforcement activity to include the
17                        presence and posture of marked and unmarked units, as well as
                          the operational status of checkpoints and border crossings.
18
19                     f. Drug traffickers and their co-conspirators often use
                          cellular/mobile telephones to communicate with load drivers
20                        who transport their narcotics and/or drug proceeds.
21
                       g. The use of cellular telephones by conspirators or drug traffickers
22                        tends to generate evidence that 1s stored on the cellular
23                        telephones, including, but not limited to emails, text messages,
                          photographs, audio files, videos, call logs, address book entries,
24                        IP addresses, social network data, and location data.
25        11.    Based upon my training and experience as a Special Agent, and
26 consultations with law enforcement officers experienced in narcotics trafficking
27 investigations, and all the facts and opinions set forth in this affidavit, I know that
28 cellular/mobile telephones can and often do contain electronic records, phone logs and

                                               4
       Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.8 Page 8 of 18




 1 contacts, voice and text communications, and data such as emails, text messages, chats
 2 and chat logs from various third-party applications, photographs, audio files, videos,
 3 and location data. This information can be stored within disks, memory cards, deleted
 4 data, remnant data, slack space, and temporary or permanent files contained on or in the
 5 cellular/mobile telephone. Specifically, I know based upon my training, education, and
 6 experience investigating these conspiracies that searches of cellular/mobile telephones
 7 yields evidence:
                       a. tending to indicate efforts to import methamphetamine, or some
 8
                          other federally controlled substances from Mexico into the
 9                        United States;
10
                       b. tending to identify accounts, facilities, storage devices, and/or
11                        services-such as email addresses, IP addresses, and phone
                          numbers-used to facilitate the importation of methamphetamine,
12
                          or some other federally controlled substances from Mexico into
13                        the United States;
14
                       c. tending to identify co-conspirators, criminal associates, or others
15                        involved in importation of methamphetamine, or some other
16                        federally controlled substances from Mexico into the United
                          States;
17
18                     d. tending to identify travel to or presence at locations involved in
                          the importation of methamphetamine, or some other federally
19                        controlled substances from Mexico into the United States, such
20                        as stash houses, load houses, or delivery points;

21                     e. tending to identify the user of, or persons with control over or
22                        access to, the Target Device(s); and/or

23                     f. tending to place in context, identify the creator or recipient of, or
24                        establish the time of creation or receipt of communications,
25                        records, or data involved in the activities described above.

26        12.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity

27 modules, are smart cards that store data for GSM cellular telephone subscribers. Such
28 data includes user identity, location and phone number, network authorization data,

                                                5
         Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.9 Page 9 of 18




 1 personal security keys, contact lists and stored text messages. Some of the evidence
 2 generated by a smuggler's use of a cellular telephone would likely be stored on any SIM
 3 Card that has been utilized in connection with that telephone.
 4          13.    Based upon my experience investigating drug smuggling, my training, and
 5 my consultation with other investigators who have experience investigating drug
 6 smuggling in near the border, I understand that drug smugglers will seek to smuggle
 7 drugs from Mexico to the United States by hiding the drugs in hidden compartments of
 8 cars, and in non-factory compartments (i.e., compartments that the manufacturer did not
 9 design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
1O through POEs with the drugs undetected. (I am also aware that such individuals will
11   sometimes try to generate a history of crossings to show that driving through a POE is
12 ordinary behavior for them.) When they arrive in the United States, smugglers will take
13 the drugs to a discreet location to transfer them to other people involved in the
14 distribution chain, who can then send the drugs to other locations for downstream
15 distribution.
16          14.    Furthermore, based on my training and experience, and conversations with
17 other law enforcement officers who investigate drug smuggling and trafficking, I know
18 that drug conspiracies often require detailed and intricate planning to successfully evade
19 detection.      Consequently, drug conspiracies often involve planning and coordination
20 for several months-this planning often occurs through mobile telephones.
21   Additionally, based on my training and experience, and conversations with other law
22 enforcement officers who investigate drug smuggling and trafficking, I know that
23   coconspirators are often unaware when a fellow coconspirator has been arrested and
24 will attempt to communicate with that coconspirator via mobile telephone after his or
25 her arrest to determine the whereabouts of drugs that are being transported.
26                        FACTS SUPPORTING PROBABLE CAUSE 1
27
28   1
      The facts supporting probable cause in this affidavit do not include information found in any
     examination of the cellphones. In an abundance of caution, the Government asks the Court not to
                                                        6
       Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.10 Page 10 of 18




 1          15.    On August 25, 2019, at approximately 1930 hours, DEYANIRA
 2 VERONICA BRANDON ("BRANDON"), a United States Citizen, Vapsi I\1:ENDEZ
 3 ("I\1:ENDEZ"), a United States Citizen, and Nora VILLASENOR, ("VILLASENOR"),
 4 a United States Citizen, applied for entry into the United States from Mexico through
 5 the San Ysidro Port of Entry in vehicle lane 19. BRANDON was the driver and
 6 registered owner of a 2010 Infinity G37 ("the vehicle") bearing California license
 7 plates. I\1:ENDEZ and VILLASENOR were passengers of the vehicle.
 8          16.    Canine Enforcement Officer (CEO) M. Jones and his Narcotics & Human
 9 Detection Dog (NHDD) "Axel" (#150207) were conducting pre-primary operations
10 when Axel alerted to the vehicle driven by BRANDON. CEO Jones asked BRANDON
11 to tum off the vehicle. CEO Jones questioned BRANDON as to her destination.
12 BRANDON responded they were going to two places, Ontario and Pomona, California.
13 CEO Jones received two negative tow negative Customs declarations from
14 BRANDON. CEO Jones asked BRANDON to open the trunk of the vehicle.
15 BRANDON complied. Axel entered the trunk of the vehicle. CEO Jones received an
16 indication from Axel to the driver side quarter panel of the vehicle. CEO Jones moved
17 the quart panel's factory cover and discovered a package wrapped in cellophane.
18 BRANDON, I\1:ENDEZ, and VILLASENOR were escorted to the security office.
19          17.    Customs and Border Protection Officer (CBPO) A. Quevedo was assigned
20 to the SYS POE Vehicle Secondary Lot as a Z-Portal Non-Intrusive Inspection system
21   operator. CBPO Quevedo screened the vehicle with the Z-Portal. CBPO Quevedo
22 examined the Z-Portal images of the vehicle and detected anomalies in the quarter
23 panels and gas tank.
24          18.    CBPO U. Rehmani was assigned to inspect the vehicle. CBPO Rehmani
25 drove the vehicle to the Seized Contraband Coordinator (SCC) garage to begin his
26 inspection. CBPO Rehmani discovered 31 packages hidden inside the gas tanks of the
27 vehicle, with an approximate weight of 14.66 kilograms. CBPO Rehmani discovered
28   consider information agents may or may not have seen during any examination of the cellphones in
     determining whether there is probable cause for the requested warrant.
                                                     7
      Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.11 Page 11 of 18




 1 two sending consoles inside the gas tanks. CBPO Rehmani discovered 24 packages
 2 hidden in the quarter panels of the vehicle, with an approximate weight of 12.14
 3 kilograms. A sample of the substance contained within the packages field tested
 4 positive for the characteristics of methamphetamine.
 5         19.   CBPO J. Figueroa conducted a secondary screening of the vehicle. CBPO
 6 J. Nguyen noticed additional anomalies in the left and right rear doors in Z-Portal
 7 images of the vehicle. CBPO Figueroa discovered five (5) additional packages, with an
 8 approximate weight of 2.44 kilograms that field tested positive for the characteristics of
 9 methamphetamine. The total approximate weight of all packages discovered within the
10 vehicle after two screenings was 29.24 kilograms (64.46 pounds).
11        20.    I was notified of the event, responded to the San Ysidro POE, and
12 subsequently placed BRANDON, MENDEZ, and VILLASENOR under arrest. I further
13 seized the vehicle, the methamphetamine packages, and the Target Devices.
14        21.    BRANDON was advised of her Miranda rights in the English and Spanish
15 languages. BRANDON acknowledged and waived her Miranda rights verbally and in
16 writing. BRANDON provided the following statements in summary:
17        22.    BRANDON stated that on Friday, August 23, 2019, she decided to go to
18 Mexico. BRANDON stated that she is afraid to go to Mexico alone and does not know
19 the Tijuana area well. BRANDON contacted her friend, Nora VILLASENOR about
20 accompanying her. BRANDON stated that on Friday, VILLASENOR agreed to
21   accompany her to Mexico. BRANDON stated that the following morning, Saturday,
22 her daughter, Vapsi MENDEZ, also agreed to accompany them to Mexico. BRANDON
23 stated that on August 24, 2019, at approximately 10:30 AM, BRANDON, MENDEZ
24 and VILLASENOR departed for Mexico. BRANDON stated the group drove directly
25 to the border and made no stops. BRANDON stated they went to a spa in Tijuana where
26 her cousin works to use the bathroom. BRANDON texted a friend, known only to her
27 as "Guero", that they had arrived in Tijuana. BRANDON stated she had known Guero
28 for three to six weeks. BRANDON stated she met Guero at Plaza Rio through her

                                                8
      Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.12 Page 12 of 18




 1 brother, Rafael Orozco. BRANDON stated Guero met them at the spa. BRANDON
 2 stated they followed Guero to an unknown car wash where they left her vehicle.
 3 BRANDON stated she does not know the name of the car wash, does not know where
 4 the car wash is located, and had never been to the car wash before. BRANDON stated
 5 that she, Guero, a friend ofGuero named "Ricky", MENDEZ, and VILLASENOR went
 6 in a white SUV driven by Guero to the beach. BRANDON stated the group ate seafood
 7 at the beach, went and listened to music at an unknown restaurant, and went to an
 8 unknown night club. BRANDON stated that they had not intended to stay the night, but
 9 it got late. BRANDON stated either Guero or Ricky booked an unknown hotel in an
1O unknown location. BRANDON stated they had two rooms. BRANDON stated she
11 stayed in one room with Ricky and MENDEZ and VILLASENOR stayed in the other.
12 BRANDON stated the following day, Sunday, August 25, 2019, she, Guero, Ricky,
13 MENDEZ, and VILLASENOR ate breakfast and drove to Ensenada where they walked
14 around sightseeing. BRANDON stated they rode All-Terrain Vehicles (ATVs) at the
15 sand dunes in Ensenada. BRANDON stated they returned to the car wash around 4:00
16 PM. BRANDON stated they got the car and she drove to the border. BRANDON stated
17 they got a little lost on the way to the border but eventually made it. BRANDON stated
18 they were subsequently arrested at the border. BRANDON denied knowing the
19 narcotics were in the vehicle. BRANDON did not provide an explanation as to how the
20 narcotics could have arrived in the vehicle.
21        23.    MENDEZ was advised of her Miranda rights in the English language.
22 MENDEZ acknowledged and waived her Miranda rights verbally and in writing.
23 MENDEZ provided the following statements in summary:
24        24.    MENDEZ stated that on Friday, August 23, 2019, she and her mother,
25 BRANDON, decided to go to Mexico. MENDEZ stated that they invited her aunt,
26 VILLASENOR, but she was not going to go. MENDEZ stated that VILLASENOR
27 eventually agreed to go arrived approximately 30 minutes before departure. MENDEZ
28 stated that on Saturday, August 24, 2019, she, BRANDON, and VILLASENOR

                                                  9
     Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.13 Page 13 of 18




 1 departed for Mexico in BRANDON' s vehicle. MENDEZ stated the three drove directly
 2 to her uncle ' s clinic in Tijuana. MENDEZ stated a friend of her mother, known only to
 3 her as "Guero" arrived at the clinic. MENDEZ stated that Guero drove a Ford Explorer.
 4 MENDEZ stated they followed behind Guero in his Ford to an unknown car wash.
 5 MENDEZ stated they met Guero's brother at the car wash and all of them left in Guero's
 6 Ford. MENDEZ stated they went to Rosarito and ate seafood. MENDEZ stated that
 7 after seafood, they went to a club in Tijuana called "Las Pulgas". MENDEZ stated they
 8 intended on returning that night, but it got late. MENDEZ stated they decided to get a
 9 hotel room at un unknown hotel.         MENDEZ stated she shared a room with
1O VILLASENOR while BRANDON stayed in another room. MENDEZ stated that the
11 following day, Sunday, August 25, 2019, they woke and went to breakfast with Guero
12 and his brother. MENDEZ stated that after breakfast, the group went to Ensenada and
13 rode ATVs. MENDEZ stated they returned to the car wash later that day to get the
14 vehicle. MENDEZ stated they had to get directions from Google to return to the border
15 from the car wash. MENDEZ stated they were subsequently arrested at the border.
16 MENDEZ stated that BRANDON had owned the vehicle for the past four to five years.
17 MENDEZ denied knowing the narcotics were in the vehicle.
18        25.   VILLASENOR was advised of her Miranda rights in the English language.
19 VILLASENOR acknowledged and waived her Miranda rights verbally and in writing.
20 VILLASENOR provided the following statements in summary:
21        26.   VILLASENOR stated that she has been to Mexico with her cousm,
22 BRANDON, six to seven times for various beauty treatments at their cousin' s clinic in
23 Tijuana. VILLASENOR stated that they normally alternate who drives and which car
24 they drive. VILLASENOR stated that on Tuesday, August 20, 2019, she and
25 BRANDON drove in VILLASENOR's car to Mexico. VILLASENOR stated on that
26 trip she drove to Mexico and BRANDON was the driver on the return trip back to the
27 United States. VILLASENOR stated that on the August 20, 2019, trip to Tijuana she
28 met BRANDON's friends, known only to her as "Jesus" and "Enrique". VILLASENOR

                                              10
     Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.14 Page 14 of 18




 1 stated that on August 20, 2019, prior to going to lunch, they dropped off her car at an
 2 unknown car wash in Tijuana. VILLASENOR stated that the car wash was the same
 3 car wash utilized on the Saturday, August 24, 2019, trip to Tijuana.
 4        27.    VILLASENOR stated that she and BRANDON decided to go to Mexico
 5 on Saturday, August 24, 2019, to have fun and visit BRANDON's friends.
 6 VILLASENOR stated that Jesus had been asking BRANDON about her since their
 7 meeting the prior Tuesday. VILLASENOR stated that they went to Tijuana around 1-2
 8 PM. VILLASENOR stated they arrived at their cousin's clinic where BRANDON
 9 contacted her friend. VILLASENOR stated that BRANDON's friend, Jesus, arrived in
10 a Ford Expedition. VILLASENOR stated that she, BRANDON, and MENDEZ,
11 followed Jesus in his Ford back to the car wash. VILLASENOR stated they left
12 BRANDON's vehicle at the car wash and went with Jesus in his Ford. VILLASENOR
13 stated they went to a gas station and picked up Jesus' brother, Enrique. VILLASENOR
14 stated that she, BRANDON, MENDEZ, Jesus, and Enrique went to the beach to eat.
15 VILLASENOR stated after eating they returned to Tijuana and went to an unknown
16 restaurant with live music. VILLASENOR stated that later they went to a nightclub and
17 met a group of Jesus' family members. VILLASENOR stated that following the
18 nightclub, they went to an unknown hotel and spent the night. VILLASENOR stated
19 Enrique stayed the night at the hotel. VILLASENOR stated the following morning,
20 Sunday, August 25, 2019, Jesus picked them up in his Ford and they all went to
21 breakfast.   VILLASENOR        stated   after    breakfast,   they   went   to   Ensenada.
22 VILLASENOR stated they went to the sand dunes and rented ATVs. VILLASENOR
23 stated that from the sand dunes, they returned to the car wash in Tijuana.
24 VILLASENOR stated they retrieved BRANDON's vehicle from the car wash and
25 followed Jesus in his Ford back to the main road. VILLASENOR stated they got lost
26 on the way back to the border and had to use GPS to find the clinic and get their
27 bearings. VILLASENOR stated she and BRANDON discussed how someone filled the
28

                                               11
     Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.15 Page 15 of 18




 1 gas tank. VILLASENOR stated it was notable that the gas tank was full. VILLASENOR
 2 stated they were subsequently arrested crossing the border.
 3        28.    On September 4, 2019, a federal grand jury charged BRANDON,
 4 MENDEZ, and VILLASENOR with one count of importation of methamphetamine, in
 5 violation of21 U.S.C. §§ 952 and 960.
 6        29.    Given the facts surrounding the arrest, and based upon my experience and
 7 training, as well as consultation with other law enforcement officers experienced in drug
 8 smuggling investigations, I submit that there is probable cause to believe that
 9 information relevant to the smuggling activities of BRANDON, MENDEZ, and
1O VILLASENOR will be found in the Target Devices. Such evidence, which could be in
11 the form of communications, records, data (including but not limited to emails, text
12 messages, other social messaging applications), photographs, audio files, videos, or
13 location data, is evidence:
14                     a. tending to indicate efforts to import methamphetamine, or some
15                         other federally controlled substance from Mexico into the United
16                         States;
17                     b. tending to identify accounts, facilities, storage devices, and/or
18                         services-such as email addresses, IP addresses, and phone
19                         numbers-used to facilitate the importation of methamphetamine,
20                         or some other federally controlled substance from Mexico into
21                         the United States;
22                     c. tending to identify co-conspirators, criminal associates, or others
23                         involved in importation of methamphetamine, or some other
24                         federally controlled substance from Mexico into the United
25                         States;
26                     d. tending to identify travel to or presence at locations involved in
27                         the importation of methamphetamine, or some other federally
28                         controlled substance from Mexico into the United States;

                                                12
      Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.16 Page 16 of 18




 1                      e. tending to identify the movement of proceeds associated with the
 2                         trafficking of methamphetamine, or some other federally
 3                         controlled substance that was imported from Mexico into the
 4                         United States;
 5                      f. tending to identify the user of, or persons with control over or
 6                         access to, the Target Devices; and/or
 7                      g. tending to place in context, identify the creator or recipient of, or
 8                         establish the time of creation or receipt of communications,
 9                         records, or data involved in the activities described above.
10         30.   Accordingly, based upon my experience and training, consultation with
11   other law enforcement officers experienced in drug trafficking investigations, and all
12 the facts and opinions set forth in this affidavit, there is probable cause to believe that
13 information relevant to the drug smuggling and trafficking activities of BRANDON,
14 MENDEZ, and VILLASENOR, such as telephone numbers, made and received calls,
15 contact names, electronic mail (e-mail) addresses, appointment dates, messages,
16 pictures and other digital information are stored in the memory of the Target Devices.
17 For the reasons set forth above, I request permission to search the Target Devices for
18 items listed in Attachment B for the time period from June 26, 2019, up to and including
19 August 26, 2019, which was the day following the arrest.
20                                    METHODOLOGY
21         31.   It is not possible to determine, merely by knowing the cellular/mobile
22 telephone's make, model and/or serial number, the nature and types of services to which
23 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
24 devices today can be simple cellular telephones and text message devices, can include
25 cameras, can serve as personal digital assistants and have functions such as calendars
26 and full address books and can be mini-computers allowing for electronic mail services,
27 web services and rudimentary word processing. An increasing number of
28 cellular/mobile service providers now allow for their subscribers to access their device

                                                13
      Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.17 Page 17 of 18




 1 over the internet and remotely destroy all of the data contained on the device. For that
 2 reason, the device may only be powered in a secure environment or, if possible, started
 3 in "flight mode" which disables access to the network. Unlike typical computers, many
 4 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
 5 information in volatile memory within the device or in memory cards inserted into the
 6 device. Current technology provides some solutions for acquiring some of the data
 7 stored in some cellular/mobile telephone models using forensic hardware and software.
 8 Even if some of the stored information on the device may be acquired forensically, not
 9 all of the data subject to seizure may be so acquired. For devices that are not subject to
1O forensic data acquisition or that have potentially relevant data stored that is not subject
11 to such acquisition, the examiner must inspect the device manually and record the
12 process and the results using digital photography. This process is time and labor
13 intensive and may take weeks or longer.
14         32.    Following the issuance of this warrant, I will collect the subject
15 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
16 contained within the telephone and its memory cards will employ search protocols
17 directed exclusively to the identification and extraction of data within the scope of this
18 warrant.
19         3 3.   Based on the foregoing, identifying and extracting data subject to seizure
20 pursuant to this warrant may require a range of data analysis techniques, including
21 manual review, and, consequently, may take weeks or months.                The personnel
22 conducting the identification and extraction of data will complete the analysis within
23 ninety (90) days, absent further application to this court.
24                                      CONCLUSION
25         34.    Based on all the facts and circumstances described above, there is probable
26 cause to conclude that DEYANIRA VERONICA BRANDON, V APSI MENDEZ, and
27 NORA VILLASENOR used the Target Devices to facilitate violations of Title 21 ,
28 United States Code, Section(s) 952, 960, and 963.

                                                14
      Case 3:19-mj-04049-WVG Document 1 Filed 09/19/19 PageID.18 Page 18 of 18




 1         3 5.   Because the Target Devices were promptly seized during the investigation
 2 of DEYANIRA VERONICA BRANDON's, VAPSI MENDEZ's, and NORA
 3 VILLASENOR's trafficking activities and has been securely stored since that time,
 4 there is probable cause to believe that evidence of illegal activities committed by
 5 DEYANIRA          VERONICA       BRANDON,         VAPSI     MENDEZ,        and   NORA
 6 VILLASENOR continues to exist on the Target Devices. As stated above, I believe
 7 that the date range for this search is from June 26, 2019, up to and including August 26,
 8 2019.

 9         36.    WHEREFORE, I request that the court issue a warrant authorizing law
1O enforcement agents and/or other federal and state law enforcement officers to search
11 the items described in Attachment A, and to seize items listed in Attachment B, using
12 the methodology described above.
13
14 I swear the foregoing is true and correct to the best of my kn
15
16
                                               In
17
                                            Special Agent
18                                          Homeland Security Investigations
                                            Department of Homeland Security
19
20 Subscribed and sworn to before me this /     7     day of September, 2019.
21
22
23
24
   The Honorable William V. Gallo
25 United States Magistrate Judge
26
27
28

                                               15
